


109 HR 5342 IH: To prohibit certain agency actions regarding the use of

U.S. House of Representatives
2006-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5342
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2006
			Mr. Fossella
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit certain agency actions regarding the use of
		  certain electronic devices onboard air born commercial
		  airlines.
	
	
		1.Limitation on agency
			 actionsNo Federal
			 Communication Commission, Federal Aviation Administration, or any other agency
			 action may be taken to authorize the use of any electronic device which was
			 banned for use onboard air born commercial airlines by the Federal Aviation
			 Administration on December 15, 2004, until June 1, 2007.
		
